Citation Nr: 0810016	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO. 04-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from February 1960 to 
June 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for service 
connection for bilateral hearing loss. 

The Board remanded the instant claim in January 2006 for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss. He maintains that he was a loader on 
a gun crew. He stated that at that time, he was exposed to 
the firing of heavy weapons with no safety gear provided. His 
spouse submitted a May 2003 statement indicating that prior 
to the veteran's entrance into the Navy, he had no hearing 
problems. After his first tour of duty, while he was home on 
leave, she indicated a noticeable loss of hearing which has 
progressively worsened. 

A review of the record shows that the veteran presently 
undergoes treatment for defective hearing and presently wears 
bilateral hearing aids. The VA outpatient treatment records 
indicate that the veteran's audiological examinations show 
that he has mild to moderately severe sensorineural hearing 
loss. There is no audiometric testing results of record. 

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent. 38 C.F.R. § 3.385. "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected. 
Hensley at 159. It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4).

The veteran does indicate exposure to acoustic trauma in 
service; his wife indicates that his hearing was impaired 
after returning home from his first tour of duty for leave; 
and VA treatment records show that he does have hearing loss.



Although the veteran's service medical records do not 
indicate that he sustained hearing loss in service, service 
connection for sensorineural hearing loss may be established 
based on a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. §§ 1112, and 
1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under 
Secretary for Health letter dated October 4, 1995 [it is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.]

Both the veteran and his spouse may provide competent lay 
evidence of symptoms of progressively worsening hearing loss 
since service, and since within one year of his discharge 
from such service. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

The veteran should be provided a VA audiometric examination 
and an opinion should be rendered as to whether the veteran's 
bilateral hearing loss meets the requirements for 38 C.F.R. 
§ 3.385, and should indicate whether the veteran sustained 
bilateral hearing loss in or as a result of active duty 
service.  See Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Accordingly, the case is REMANDED for the following action:

1. All VA audiological examinations from 
March 2003 to June 2006, with audiometric 
findings should be associated with the 
claims folder. The RO should be informed 
that audiology examinations are of 
record; the audiometric testing is not 
associated with the claims folder and is 
needed, if previously rendered, to 
evaluate this claim. 

2. The RO should schedule a VA 
audiometric examination with an 
audiologist. All indicated studies should 
be performed. The examination should be 
performed in connection with the Maryland 
CNC Test. The claims folder should be 
made available to the examiner for 
review. The audiologist must provide an  
opinion as to whether any current hearing 
loss was caused by acoustic trauma 
sustained in service. A rationale should 
be provided for any opinion rendered by 
the examiner. 

3. Thereafter, readjudicate the claim of 
service connection for bilateral hearing 
loss. If the decision is adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





